Citation Nr: 0720231	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-11 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for the residuals of right total knee 
replacement in July 2001, and subsequent surgical revision in 
March 2002 and June 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1956 to January 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran contends that he has permanent disability due to 
his total knee replacement of the right knee which was 
performed July 24, 2001, at Dorn VA medical center (VAMC).  
He also urges that although corrective surgery by a 
private/VA doctor in June 2002 was beneficial in that it 
saved his leg, he suffered a fractured tibial tubercle of the 
right knee during the surgery, and this continues to cause 
him problems.  
A review of the record reveals that not all of the VA medical 
records concerning this issue have been associated with the 
claims folder.  The claims folder contains only some of the 
computer generated medical records, but the original records 
are not in the file.  These records, including hospital 
summaries, doctor's notes, nursing notes, consultation 
reports, medication records, operative reports, physical 
therapy reports, outpatient treatment records etc., should be 
included in the claims folder.  In other words, ALL VA 
medical records dated from May 2001 until the present should 
be associated with the claims folder.

Further, the December 2003 VA medical opinion obtained by the 
RO did not address the criteria used in determining whether 
the veteran suffered additional disability of the right lower 
extremity as a result of the care received through VA.  That 
is, whether additional disability was caused by VA hospital 
care, or medical or surgical treatment as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, or medical or surgical 
treatment; or was an event not reasonably foreseeable.

In view of the foregoing, the case is remanded for the 
following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  This 
should include a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The AMC/RO is to obtain the original 
copies of the veteran's complete medical 
records for the period from May 2001 to 
the present regarding treatment of the 
right knee.  This is to include all 
hospital discharge summaries, for any 
hospitalization treating the right knee, 
as well as all associated physician's 
notes, nursing notes, consultation 
reports, medication records, operative 
reports, physical therapy reports, 
radiographic reports, laboratory studies, 
outpatient treatment records etc.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

